Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 1 of 35

PILE
UNITED STATES DISTRICT COURT 2 FES ES Pi 3: Ty
MIDDLE DISTRICT OF FLORIDA Chr tbe gems 6 ay
TAMPA DIVISION bugle enh 7 be beans
PUP REL TY
UNITED STATES OF AMERICA
y. CASE NO. &! 2920 Gr 79T 326 Tew
18 U.S.C. § 1956
JOSE ISMAEL IRIZARRY, and 18 U.S.C. § 1343
NATHALIA GOMEZ-IRIZARRY 18 U.S.C. § 1344
eo 18 U.S.C. § 1346
18 U.S.C. § 1349
18 U.S.C. § 1028A
18 U.S.C. § 371
18 U.S.C. §2
18 U.S.C. §§ 981-982
INDICTMENT
The Grand Jury charges that at all relevant times:
COUNT ONE
(Conspiracy to Commit Money Laundering — 18 U.S.C. § 1956(h))
Background

1. The mission of the Drug Enforcement Administration (“DEA”)
is to enforce the controlled substances laws and regulations of the United.
States. The DEA’s primary responsibilities include, among other things,
a. Investigation and preparation for the prosecution of major violators ~
of controlled substance laws operating at interstate and international
levels; as well as,

b. Seizure and forfeiture of assets derived from, traceable to, or
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 2 of 35

intended to be used for illicit drug trafficking.

2. In pursuit of these responsibilities, the DEA at times employs
various law enforcement techniques to investigate illegal drug traffickers and
the professional money launderers who transport their illegal proceeds. One
such technique is for DEA special agents or task force officers to pose in an
undercover capacity as drug dealers or money launderers in order to identify
real criminals and their methods. DEA may also pursue these investigations
through the use of undercover corporate identities, undercover bank accounts,
and confidential informants. In certain circumstances, the DEA might conduct
undercover financial transactions with associates of an illegal drug trafficking
organization.

3. Cocaine is a controlled substance derived from coca leaves grown
primarily in the northwest Andean region of South America. Cocaine is
typically smuggled into the U.S. by organized criminal gangs based outside of
the United States. Proceeds of illegal cocaine distribution in the U.S. are
generally laundered back to source countries or other nations where the

- criminal organizations are-based. ems

4. Colombia is a significant source of the world’s cocaine

production, including an estimated majority of cocaine smuggled into the

United States. With the consent and support of the Government of Colombia,
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 3 of 35

the DEA has personnel stationed in Colombia, including investigators at DEA
Offices in Bogota and Cartagena.
The Defendants

5. Defendant JOSE ISMAEL IRIZARRY (“IRIZARRY”) was a
special agent with the DEA from approximately August of 2009 until
approximately January of 2018. IRIZARRY was assigned to the Miami Field
Division from the time he was hired until approximately February of 2015,
when he was transferred to Cartagena, Colombia. In approximately October
of 2017, IRIZARRY was reassigned to the Washington, D.C. area, where he
worked until his resignation from the DEA in approximately January of 2018.
Throughout his tenure at DEA, IRIZARRY engaged in a corrupt scheme in
which he worked with confidential informants to investigate the money
laundering activity of drug trafficking organizations, while at the same time
enriching himself by secretly using his position and his special access to
information to divert drug proceeds from DEA control to the control of
himself and his co-conspirators.

6. - On or about-December-31, 2010, IRIZARRY petitioned for
personal bankruptcy in the United States Bankruptcy Court in Ft. Lauderdale,
Florida (the “Bankruptcy Court”). During the ordinary course of the
Bankruptcy Court proceedings, IRIZARRY made a series of sworn statements
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 4 of 35

regarding his income, his assets, and his ability to repay debtors. None of these
sworn statements included the amount of funds obtained by IRIZARRY as
part of the corrupt scheme described in this Indictment. On or about March 3,
2016, the Honorable John K. Olson ordered IRIZARRY’s debts discharged
and ended the bankruptcy proceedings. IRIZARRY never reported any funds
obtained from the corrupt scheme described in this Indictment.

7. Defendant NATHALIA GOMEZ-IRIZARRY (“GOMEZ”) is
IRIZARRY'’s wife. She was formerly known as Nathalia Gomez Ramirez.
From approximately July of 2013 until approximately September of 2014,
GOMEZ managed a Florida corporation known to the Grand Jury and
identified herein as Company 1. During its single year of existence, GOMEZ
represented in filings that Company 1 was an export business that GOMEZ
operated out of IRIZARRY and GOMEZ’s home in Miramar, Florida,
although Company | hired no employees and failed to sell any goods. Instead,
GOMEZ utilized Company 1 as a shell company to receive and distribute
funds involved in the corrupt scheme described in this Indictment. IRIZARRY
and-GOMEZ further used Company 1 as a vehicle for concealing ...
IRIZARRY’s involvement in the financial transactions described in this

Indictment.
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 5 of 35

Unind ‘cata

8. Unindicted CO-CONSPIRATOR 1 is a Colombian citizen
residing in Colombia who conducted financial transactions in the United
States throughout the conspiracy period, including from a fraudulent bank
account opened with a stolen identity known as Criminal Account-1. As early
as 2011, CO-CONSPIRATOR 1 was identified by the DEA, including in
reports written by IRIZARRY, as the leader of a Colombia-based drug
trafficking and money laundering organization (the “CO-CONSPIRATOR 1
criminal organization”). In approximately 2015, CO-CONSPIRATOR 1
became the godfather to IRIZARRY and GOMEZ’s children.

9. Unindicted CO-CONSPIRATOR 2 is a Colombian citizen
residing in Colombia who conducted financial transactions in the United
States throughout the conspiracy period, including from the aforementioned
bank account opened with a stolen identity. CO-CONSPIRATOR 2 is an
associate of CO-CONSPIRATOR 1 and conducted financial transactions with
GOMEZ. At all times relevant to this Indictment, CO-CONSPIRATOR 2

-- was employed-as a public official in Colombia. meee So oe

 

10. Beginning on a date unknown to the Grand Jury, but no later
than in or about February of 2011, and continuing through a date unknown to
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 6 of 35

the Grand Jury, but no earlier than in or about January of 2018, in the Middle
District of Florida, the Southern District of Florida, the Republic of Colombia,
and elsewhere, the defendants,

JOSE ISMAEL IRIZARRY, and
NATHALIA GOMEZ-IRIZARRY,

did conspire with each another, as well as other persons, both known and
unknown to the Grand Jury, to commit offenses in violation of 18 U.S.C. §
1956(a}(1), that is,
knowing that the property involved in a financial transaction represented
the proceeds of some form of unlawful activity, conducted and attempted
to conduct such a financial transaction which in fact involved the proceeds
of specified unlawful activities,
(A)@) with the intent to promote the carrying on of a specified
unlawful activity, and
(B) knowing that the transaction is designed in whole and in part (i)
to conceal and disguise the nature, the location, the source, the
ownership, and the control of the proceeds of specified unlawful
_ activity; and (ii) to avoid a transaction reporting requirement under _
State and Federal law; and
to commit offenses in violation of 18 U.S.C. § 1957, that is, knowingly

engaged. and attempted to engage in a monetary transaction in criminally
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 7 of 35

derived property of a value greater than $10,000 and is derived from specified
unlawful activity; all in violation of 18 U.S.C. § 1956(h).

11. It is further alleged that the specified unlawful activity in the
foregoing paragraph included the unlawful distribution of controlled
substances, in violation of 21 U.S.C. § 841(a)(1), as well as an offense against
a foreign nation involving the manufacture, importation, sale, and distribution
ofa controlled substance; the perpetration of various frauds, in violation of 18
U.S.C. §§ 1343, 1344, and 1349; the commission of identity theft, in violation
of 18 U.S.C. § 1028; and the theft and embezzlement of government property,
in violation of 18 U.S.C. § 641.

Objects of the Conspiracy

12. The objects of the conspiracy were to conduct prohibited
monetary and financial transactions; to enrich the conspirators and their
family and friends; to support the CO-CONSPIRATOR I criminal
organization; and to hide assets, income, and financial activity from

government authorities in the United States and Colombia.

 

The manner and means by which the conspirators sought to accomplish
the objects of the conspiracy included, among others, the following:

13. It was a part of the conspiracy that on a date uncertain to the
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 8 of 35

Grand Jury, but no later than November 30, 2011, investigators based in the
DEA Miami Field Division, including IRIZARRY, began an investigation
into the drug trafficking and money laundering activities of CO-
CONSPIRATOR 1 using various law enforcement techniques, including
posing undercover as money launderers and utilizing confidential informants.

14. It was further part of the conspiracy that IRIZARRY, GOMEZ,
CO-CONSPIRATOR |, CO-CONSPIRATOR 2, and others known and
unknown to the Grand Jury, used the cover of the CO-CONSPIRATOR 1
investigation, as well as the cover of other DEA investigations, to secretly
divert drug proceeds from government control to their own personal control
without government authorization. Central to the scheme was IRIZARRY
omitting, falsely reporting, and mischaracterizing key information to other
DEA agents and supervisors regarding the movement of drug proceeds being
investigated. IRIZARRY’s actions enabled IRIZARRY, GOMEZ, CO-
CONSPIRATOR 1, and CO-CONSPIRATOR 2 to use the diverted drug
proceeds to purchase jewelry, luxury vehicles, a home, and to make cash gifts
‘to friends and family. « sa one

15. It was further part of the conspiracy that RIZARRY, GOMEZ,
CO-CONSPIRATOR 1, CO-CONSPIRATOR 2, and others known and

unknown to the Grand Jury, took steps to hide the true nature of, and to
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 9 of 35

conceal their participation in, certain financial transactions in the U.S. and
Colombia that otherwise could be traceable to their unlawful activity,
including drug distribution. For example, the defendants at times utilized
Criminal Account-1 to receive diverted drug proceeds and to subsequently

spend them or transfer them to friends, family, and business associates.

 

It was further part of the conspiracy that the following facilitating

actions were taken by the conspirators:

 

16. On or about the following dates, an individual known to the
Grand Jury and identified herein as Witness 1, assisted IRIZARRY and the

DEA to pick up the following sums of drug proceeds in an undercover

 

 

 

 

 

 

 

capacity:
a. February 10, 2011 $19,000 New York City
b. February 15, 2011 $30,860 New York City
“em |- February18;201l |: - $5:000° ~— |: NewYork City
d, June 20, 2011 $76,820 New York City
e. August 1, 2011 $932,400 Mexico City
f. October 24, 2011 $400,000 Houston

 

 

 

 

 

 
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 10 of 35

17. Following each transaction above, IRIZARRY caused DEA
personnel to unwittingly wire transfer a portion of the drug proceeds to certain
bank accounts that were known only to IRIZARRY and his co-conspirators as
controlled by Witness 1. At the same time, Witness | gave IRIZARRY and
GOMEZ favors, luxury gifts, and personal cash payments. IRIZARRY failed
to report to the receipt of these items to the DEA, to the Bankruptcy Court,
and to the IRS. For example,

a. on or about October 27, 2011, IRIZARRY directed DEA personnel

to wire transfer an approximate $55,500 portion of the $400,000
picked up in Houston to a bank account controlled by Witness 1;

b. on or about October 27, 2011, Witness 1 gave at least $6,000 to
GOMEZ via a personal check that was deposited in a bank account
controlled by IRIZARRY and GOMEZ; and

ce. on or about October 30, 2011, GOMEZ paid $1,500 cash to a car
dealership in Miami as a deposit for the purchase of a BMW X5

sport utility vehicle for $66,925.

 

18. Between on or about October 17, 2013 and December 4, 2013, an
individual known to the Grand Jury and identified herein as Witness 2,

arranged for an approximate total of $1,075,000 in drug proceeds to be picked

10
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 11 of 35

up from drug traffickers in an undercover capacity by IRIZARRY and the
DEA. IRIZARRY then caused over half of the funds to be wire transferred
from DEA accounts to accounts known only to IRIZARRY as being
controlled by Witness 2 or Witness 2's business vendors. Similarly unknown

to DEA except IRIZARRY, Witness 2 wire transferred approximately $43,000

to GOMEZ and IRIZARRY during the same period.

 

19. Beginning in or about October of 2013, IRIZARRY and
GOMEZ used the $43,000 from Witness 2, as well as payments from Witness
1 and others, to purchase luxury goods and to pay co-conspirators, including,
a. on or about December 6, 2013, IRIZARRY purchased a Tiffany
diamond ring for approximately $30,000 in cash at a jewelry store in
Bal Harbor, Florida. During the transaction IRIZARRY falsely
submitted the Social Security number of another person to the
jewelry store when he was asked to give his own Social Security
number for a government form that the jewelry store was required to
«6 - file with-the IRS.and the Financial Crimes Enforcement Network.
b. on or about December 26, 2013, GOMEZ wire transferred $11,000
to CO-CONSPIRATOR 2 disguised as a commercial transaction by

Company 1; and

lI
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 12 of 35

c. onor about March 19, 2014, IRIZARRY and GOMEZ bought a
2014 Land Rover sport utility vehicle in part with cash delivered by

GOMEZ, in part with cash delivered by Witness 1, and in part

through a line of credit in GOMEZ’s name.

 

20. Onor about October 10, 2014, Witness ! helped DEA pick up
approximately $120,000 of bulk cash in an undercover capacity from
suspected drug traffickers in Atlantic City, New Jersey. IRIZARRY then .
directed DEA personnel to wire transfer an approximate $116,000 portion of
the proceeds to a bank account known only to IRIZARRY as being controlled
by an individual known to the Grand Jury and identified herein as Witness 3.
Unreported to the DEA, the Bankruptcy Court, and the IRS, Witness 3
subsequently paid IRIZARRY the diverted funds by delivering cash to
IRIZARRY in Colombia.

21. Onor about January 12 and January 26, 2015, an individual
known to the Grand Jury and identified herein as Witness 4, helped DEA and
-- others to pick-up bulk cash totaling. approximately 1 million euros from.
suspected drug traffickers in the Netherlands, that were then transferred to an
undercover DEA bank account in the Middle District of Florida. From the

12
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 13 of 35

Middle District of Florida the majority of the funds were disbursed according
to directions from IRIZARRY, including the following:

a. on or about January 21, 2015, IRIZARRY caused DEA personnel in
Tampa, Florida, to wire transfer a $141,641.05 portion of the
currency picked up in the Netherlands to an individual known to the
Grand Jury and identified herein as Witness 5;

b. on or about January 21, 2015, Witness 5, IRIZARRY and CO-
CONSPIRATOR 1 used the $141,641.05 at a Florida car dealership
to purchase a 2015 Land Rover for IRIZARRY and CO-
CONSPIRATOR 1;

¢. on or about February 18, 2015, without disclosing CO-
CONSPIRATOR I’s involvement, IRIZARRY caused DEA
personnel in Tampa, Florida, to wire transfer a $30,000 portion of
the currency picked up in the Netherlands to a bank account in
Spain on behalf of CO-CONSPIRATOR 1;

d. on or about February 19, 2015, IRIZARRY caused DEA personnel

oe» in Tampa, Florida to wire transfer-a $50,000 portion of the funds to
a bank account controlled by an individual known to the Grand Jury
and identified herein as Witness 6; and

e. on or about February 24, 2015, Witness 6 made a $9,861 payment to

13
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 14 of 35

a line of credit held by GOMEZ for the aforementioned purchase of
a 2014 Land Rover by GOMEZ and IRIZARRY.
22. Onor about February 26 and March 5, 2015, IRIZARRY caused
DEA colleagues in Tampa, Florida, to unwittingly file official investigative
reports that contained material falsehoods and omissions, and concealed the
true nature, location, source, ownership, and control of the drug proceeds
picked up in the Netherlands.
Identity Fraud in Furtherance of the Sch
23. Onor about March 19, 2015, IRIZARRY and Witness 1 used the
name, passport, Social Security number, and forged signature of an individual
known to the Grand Jury and identified herein as Victim 1, to open Criminal
Account-1 in the name of Victim 1 without Victim 1's knowledge or consent.
As part of the transaction, IRIZARRY’s email! address was falsely provided to
the bank as Victim 1's purported contact information.
24. | Beginning on or about March 27, 2015, Criminal Account-1 was
used by the defendants and their co-conspirators to steal money from Victim 1,
as well.as to-eonceal the secret diversion of drug proceeds away from DEA-..
undercover money laundering investigations on at least five occasions set forth
in transactions 1, 5, 11, 16, and 23 in Exhibit A of this Indictment. The

diverted DEA funds were used for personal expenses and business pursuits by

14
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 15 of 35

IRIZARRY, GOMEZ, CO-CONSPIRATOR 1, and their co-conspirators. For
example,

a. as set forth in transactions 2, 3, and 6 through 9 in Exhibit A,
IRIZARRY and his co-conspirators used forged checks to transfer
an approximate $126,000 portion of diverted funds from Criminal
Account-1 to an individual located in the Middle District of Florida
known to the Grand Jury and identified herein as Witness 7.
Witness 7 then paid these funds to IRIZARRY by delivering cash to
an individual in Colombia designated by IRIZARRY; and

b. as set forth in transactions 34, 37, 39 through 41, 45, 47, and 49 in
Exhibit A, IRIZARRY and his co-conspirators used forged checks to
transfer approximately $179,000 from Criminal Account-1 to
Witness 3. Witness 3 then paid these funds to IRIZARRY at least in

part by depositing cash into a bank account belonging to GOMEZ’s

mother.

 

25. - Beginning.in or about January.of 2015, IRIZARRY- utilized drug. .
proceeds diverted from active DEA investigations, including through Criminal
Account-1, to buy himself and GOMEZ a home in Cartagena, Colombia, for
approximately $767,000. Witness 1, Witness 3, Witness 7, and others,

15
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 16 of 35

delivered cash to Colombia on IRIZARRY and GOMEZ’s behalf after

receiving funds diverted from DEA investigations in the United States.

 

26. Onor about March 25, 2016, CO-CONSPIRATOR 2 asked CO-
CONSPIRATOR 1 to deliver at least $13,000 to a family member of CO-
CONSPIRATOR 2 in Miami. CO-CONSPIRATOR 1 then caused Witness 1
to transfer approximately $13,000 in drug proceeds, including a forged check
for $6,800 written from Criminal Account-1, to a criminal associate of CO-
CONSPIRATOR 1 known to the Grand Jury and identified herein as Witness
8. Witness 8 subsequently transferred the $13,000 to CO-CONSPIRATOR 2's
family member in Miami.

27. Onor about April 1, 2016, knowing that the funds were derived
from illegal activity, CO-CONSPIRATOR 2 spent the funds as part of a
$329,323.84 purchase of a 2017 Lamborghini Huracan Spyder, Vehicle
Identification Number ZHWURIZF7HLA05916, from a Miami car

dealership.

 

28. Beginning on a date unknown, but no Jater than on or about
October 31, 2016, CO-CONSPIRATOR I caused other forged checks to be
written from Criminal Account-1 and delivered to CO-CONSPIRATOR I's

16
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 17 of 35

family members or associates, including:

 

 

 

 

 

 

 

Approximate | Approximate _ Description
date amount
a. | Oct. 31, 2016 $5,000 To family in New York City
b. | Nov. 1, 2016 $4,000 To family in New York City
c. | Dec. 12, 2016 $5,500 To family in New York City
d. | Apr. 6, 2017 $3,000 To family in New York City
e. | Jul. 21,2016 $5,250 To a vendor in Doral, Florida
f. | Aug. 17,2016| $13,800 To a vendor in Doral, Florida

 

 

 

 

 

 

 

29. On or about June of 2017, IRIZARRY and GOMEZ purchased
a 2017 Land Rover sport utility vehicle for $134,582.48. As part of the
transaction, IRIZARRY instructed Witness 4 to deliver $7,000 to the Land
Rover dealer.

30. OnJune 16, 2017, Witness 4 withdrew $6,000 from a bank

_agcount traceable to drug transactions and delivered $7,000 cash to the Land

Rover dealership on behalf of RIZARRY and GOMEZ.

31. In or about December of 2017, IRIZARRY and GOMEZ signed
a contract to sell their home in Cartagena, Colombia, and began making

payments towards the purchase of a home in Parkland, Florida with the

17
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 18 of 35

Cartagena proceeds. As part of the transaction, on or about January 30, 2018,
TRIZARRY and GOMEZ caused a wire transfer of $71,000 from an account
in Colombia to a bank account in the United States, knowing that the funds
were traceable to some unlawful source. IRIZARRY and GOMEZ
subsequently caused at least three more wire transfers from Colombia to the
United States in support of the Parkland home purchase, including a total of
$400,925 traceable to some unlawful source.

32. Onor about August 12, 2019, IRIZARRY and GOMEZ sold
their home in Parkland and transferred at least $366,000 of the proceeds to a
corporate entity registered in the name of an IRIZARRY family member.

33. On or about December 18, 2019, IRIZARRY and GOMEZ
transferred approximately $286,000 from the corporate bank account of
IRIZARRY’s family member to a mortgage company in Puerto Rico as
payment towards the purchase of real property by IRIZARRY and GOMEZ
at 611 Camino Carraizo St., Sabanera Dev., Dorado, Puerto Rico.

All in violation of Title 18, United States Code, Section 1956(h).

 

‘Honest Services Wire Fraud ~ 18 U.S.C. #1343 and 1346)
34. All foregoing paragraphs and Exhibit A of this Indictment are
hereby re-alleged and incorporated by reference for all purposes.
35. Beginning in or about February of 2011, and continuing through

18
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 19 of 35

a date unknown to the Grand Jury, but no earlier than in or about January of
2018, in the Middle District of Florida, the Southern District of Florida,
Colombia, and elsewhere, the defendant,

JOSE ISMAEL IRIZARRY,
knowingly devised, intended to devise, and participated in a scheme and
artifice to defraud, and to obtain money and property by means of false and
fraudulent pretenses, representations, and promises, and to deprive the Drug
Enforcement Administration and the citizens of the United States of America
of their intangible right to the honest services of IRIZARRY through bribery
and kickbacks, For the purpose of executing and attempting to execute the
scheme and artifice to defraud, and to obtain money and property by means of
false and fraudulent pretenses, representations, and promises, IRIZARRY
knowingly transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce the
following writings, signs, signals, pictures, and sounds, each constituting a

separate count:

 

--4 Count | Approximate} .-- 3 --~ «Description ~-
Date
Two Feb. 19, 2015 | Domestic wire transfer of $17,800 from a Bank of
America account in Tampa, Florida to a Wells
Fargo Bank account in San Francisco, California
Three | Feb. 19,2015 | Domestic wire transfer of $50,000 from a Bank of
America account in Tampa, Florida to a Chase
Bank account in Doral, Florida

 

 

 

 

 

 

19

 
Case 3:2

0-mj-00290-SCC

Document 1-1 Filed 02/21/20 Page 20 of 35

 

Four

Feb. 27, 2015

Domestic wire transfer of $39,607 from a Bank of
America account in Tampa, Florida to a Citibank
account in New York, New York

 

Five

 

Feb. 27, 2015

 

 

Domestic wire transfer of $30,000 from a Bank of
America account in Tampa, Florida to a Citibank
account in New York, New York

 

 

The manner and means by which IRIZARRY sought to accomplish the

scheme included,

36.

It was a part of the scheme that IRIZARRY benefited himself

corruptly by using his official position as a special agent with the DEA to

obtain cash, services, and other things of value, for himself and for GOMEZ

and others, from Witnesses 1 through 7, in exchange for agreeing to take

official action, and to do and omit to do, acts in violation of his lawful duty,

including, among others,

a. filing false reports of investigation with the DEA;

b. falsely documenting, and causing DEA agents to falsely document,

the nature and the source of wire transfer instructions involved in

certain undercover DEA money laundering investigations;

directing drug proceeds picked up during undercover money

laundering investigations to be delivered to IRIZARRY’s co-

conspirators in Count 1 rather than directly to associates of targeted

drug trafficking organizations;

20

 
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 21 of 35

d. concealing his control of Criminal Account-1, a bank account to
which he caused DEA colleagues to wire transfer over $200,000
under false and fraudulent pretenses;

e. discouraging DEA agents and other law enforcement officers from
investigating his co-conspirators in Count 1, as well as Witnesses |
through 7, and other criminal associates;

f. concealing communications between himself and his co-conspirators
in Count 1, as well as Witnesses 1 through 7, and other criminal
associates, from his DEA colleagues;

g. concealing payments to and from his co-conspirators in Count 1, as
well as Witnesses 1 through 7, and other criminal associates, from
his DEA colleagues; and

h. providing sensitive law enforcement information, without
authorization, to criminal associates.

37. It was further a part of the scheme that IRIZARRY and GOMEZ

received the following bribes and kickbacks on the following dates,

 

 

 

 

 

 

 

 

‘| Approximate--|- Approximate Value &-Description-|--. Given by
Date
a. | Oct. 27,2011 | $6,000 check to GOMEZ Witness 1
b. | Oct.-Nov. 2013 | $43,000 total wire transfers to Witness 2
GOMEZ
c. | Mar. 2014 $2,500 cash payment to car dealer Witness 1
in Florida

 

 

21
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 22 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Florida

 

.| Jan. 13,2015 / $41,000 cash payments to holder of Witness 7
IRIZARRY real estate debt
. | Jan. 14,2015 =| $41,000 cash payments to holder of Witness 7
IRIZARRY real estate debt
Jan. 21, 2015 Use of a $141,641 vehicle Witness 5 and CO-
CONSPIRATOR I
. | Feb. 24,2015 | $9,861 payment to line of credit Witness 6
held by GOMEZ
. | Feb. 27-Mar. 2, | $64,000 cash payments to holder of Witness 3
2015 IRIZARRY real estate debt
Mar. 9, 2015 $20,000 cash payments to Witness 1
GOMEZ?’s mother
Mar. 24-25 $22,000 cash payments to Witness 3
2015 GOMEZ’s mother
. | Jun. 4-10, 2015 | $47,000 cash payments to holder of Witness 3
IRIZARRY real estate debt
Aug. 14,2015 | $1,000 cash payment to GOMEZ Witness 3
.| Sometime in Television valued at $2700 gifted to Witness 2
2015 IRIZARRY
. | Throughout Renovations to IRIZARRY and Witness 1
2015 GOMEZ family home, including
labor and materials
. | Throughout Rent-free living accommodations Witness 7
2015 for friend of IRIZARRY
. | June 16,2017 | $7,000 payment to car dealer in Witness 4

 

All in violation of Title 18, United States Code, Sections 1343, 1346,

and 2.

ases@en-

Sumer sre

(Conspiracy to Commit Bank Frand — 18 U.S.C. § 1349)

38. All foregoing paragraphs and Exhibit A of this Indictment are

hereby re-alleged and incorporated by reference for all purposes.

39. Beginning on a date unknown to the Grand Jury, but no later

22

 
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 23 of 35

than in or about March of 2015, and continuing until a date unknown to the
Grand Jury, but no earlier than in or about June of 2017, in the Middle
District of Florida, the Southern District of Florida, the Republic of Colombia,
the Kingdom of Spain, and elsewhere, the defendant,
JOSE ISMAEL IRIZARRY,
did attempt and conspire with persons known and unknown to the Grand
Jury, to commit bank fraud; that is, to knowingly execute, and attempt to
execute, a scheme and artifice to defraud a financial institution; and to obtain
any of the moneys, funds, credits, assets, securities, and other property owned
by, and under the custody and control of, a financial institution, by means of
false and fraudulent pretenses, representations and promises, in violation of 18
U.S.C. § 1344,
Manner and Means

The manner and means by which the conspirators sought to accomplish
the objects of the conspiracy included, among others,

40. It was a part of the conspiracy that IRIZARRY and the

-~ COnspirators stole-the identity of Victim-1 and opened Criminal Account-1 in

Victim 1’s name on or about March 19, 2015.
41. It was further a part of the conspiracy that IRIZARRY and the

conspirators used an email account controlled by IRIZARRY to monitor and

23
Case 3:20-mj-00290-SCC Document 1-1 Filed'02/21/20 Page 24 of 35

utilize Criminal Account-1.

42. It was further a part of the conspiracy that on or about the dates
set forth in transactions | through 63 in Exhibit A, without Victim 1’s
knowledge or consent, IRIZARRY and the conspirators deposited and
withdrew the amounts set forth in transactions 1 through 63 in Exhibit A, by
the methods set forth therein, including funds known to the conspirators to be
proceeds of illegal drug trafficking.

43. It was further a part of the conspiracy that on or about March 23,
2015, without Victim 1’s knowledge or consent, IRIZARRY and the
conspirators deposited a check for $11,235.43 payable to Victim 1. The check
included Victim 1’s forged signature.

44. It was further a part of the conspiracy that on or about the dates
set forth in transactions 33, 35, 43, and 61 in Exhibit A, the funds were
delivered to members of CO-CONSPIRATOR 1’s family in the United States
via checks written from Criminal Account-1 without Victim 1's knowledge or
consent. The checks all included Victim 1's forged signature.

~45,  -It was further.a-part of the conspiracy that-on or about the-dates
set forth in transactions 2, 3, and 6 through 9 in Exhibit A, the funds set forth
were delivered to the Middle District of Florida and deposited into bank

accounts located in the Middle District of Florida.

24
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 25 of 35

All in violation of Title 18, United States Code, Section 1349.

 

(Bank Fraud — 18 U.S.C. $1344)

46. All foregoing paragraphs and Exhibit A of this Indictment are
hereby re-alleged and incorporated by reference.

47, On the approximate dates set forth in transactions 2, 3, and 6
through 9 in Exhibit A, each transaction constituting a separate and individual
count charged herein by the Grand Jury, in the Middle District of Florida and
elsewhere, the defendant,

JOSE ISMAEL IRIZARRY,
did obtain moneys, funds, credits, assets, securities, and other property owned
by, and under the custody and control of, a financial institution, by means of
false and fraudulent pretenses, representations and promises, when he caused
the funds set forth in transactions 2, 3, and 6 through 9 in Exhibit A to be
delivered to the Middle District of Florida via forged checks written from
Criminal Account-1, without the knowledge or consent of Victim 1, and
deposited into bank accounts located i in the Middle District of Florida,
without the knowledge and consent of Victim 1. oo"

All in violation of Title 18, United States Code, Sections 1344 and 2.

25
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 26 of 35

COUNT THIRTEEN
(Conspiracy to Commit Aggravated Identity Theft — 18 U.S.C. § 371)

48. All foregoing paragraphs and Exhibit A of this Indictment are
hereby re-alleged and incorporated by reference.

49. Beginning on an date unknown, but no later than in or about
March of 2015, and continuing through and including at least in or around
June of 2017, in the Middle District of Florida, the Southern District of
Florida, Colombia, and elsewhere, the defendant,

JOSE ISMAEL IRIZARRY,
and others known and unknown to the Grand Jury, did knowingly and
willfully combine, conspire, confederate, and agree with each other, to
commit an offense against the United States, that is, aggravated identity theft
in violation of Title 18, United States Code, Section 1028A; all in violation of
Title 18, United States Code, Section 371.
Manner and Means

The manner and means by which the conspirators sought to accomplish
the objects of the conspiracy included, among others, the following:

50. It was part of the conspiracy that IRIZARRY, GOMEZ and co-
conspirators would and did possess, without lawful authority, means of
identification, specifically images of a passport and Social Security card of a

person known to the Grand Jury and identified herein as Victim 1.

26
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 27 of 35

51. It was further a part of the conspiracy that IRIZARRY would
and did transfer images of Victim 1’s passport and Social Security number to
Witness 1 for the purpose of fraudulently opening a bank account known
herein as Criminal Account-1.

52, It was further a part of the conspiracy that a bribe was paid to an
' employee of a U.S. financial institution to open Criminal Account-1 without
ever meeting Victim 1 in person.

53. It was further a part of the conspiracy that throughout 2015 and
2016, IRIZARRY and the conspirators arranged for over $200,000 in drug
proceeds to be wire transferred into Criminal Account-1.

34. ‘It was further a part of the conspiracy that throughout 2015 and
2016, IRIZARRY, CO-CONSPIRATOR 1 and CO-CONSPIRATOR 2
caused forged checks to be written from Criminal Account-| in Victim 1's
name, without Victim 1’s knowledge or consent.

OVERT ACTS

55. In or about early 2015, Witness 5 would and did transfer images
of: Victim 1’s passport:and Social Security to IRIZARRY-to- unlawfully cash a --:
check in the amount of $11,235.43 made out to Victim 1.

56. Onor about March 19, 2015, Witness 1 used Victim 1’s passport

and Social Security number to fraudulently open Criminal Account-1 in the

27
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 28 of 35

United States in the name of Victim 1, without Victim 1’s knowledge or
consent. As part of the account opening process, IRIZARRY’s email account
was falsely provided to the bank as Victim 1’s contact information.

57. Beginning on or about March 19, 2015, IRIZARRY and the co-
conspirators accessed and monitored Criminal Account-l , Without Victim 1’s
knowledge or consent, by logging in to a bank website posing as Victim 1.

58. On or about March 23, 2015, Witness 1 deposited Victim 1’s
check for $11,235.43 into Criminal Account-1 and withdrew $10,000 without
Victim 1’s knowledge or consent.

59. Ona date unknown, but no earlier than March 23, 2015, Witness
1 provided $10,000 to Witness 5.

60. In or about early 2015, IRIZARRY and his co-conspirators
caused approximately $126,000 in drug proceeds to be withdrawn from
Criminal Account-1 and delivered to Witness 7 in the Middle District of
Florida.

61. On or about the dates set forth in transactions 1 through 63 in
-Exhibit.A, each transaction being a separate overt act, the defendants.and their
co-conspirators deposited and withdrew the amounts set forth in transactions 1
through 63 in Exhibit A, by the methods set forth therein, all without Victim

1’s knowledge or consent.

28
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 29 of 35

All in violation of Title 18, United States Code, Sections 371 and

1028A.

 

(Agsravated Identity Theft - 18 U.S.C. § 1028A)

62. All foregoing paragraphs and Exhibit A of this Indictment are
hereby re-alleged and incorporated by reference.

63. On the approximate dates set forth in transactions 2, 3, and 6
through 9 in Exhibit A, each transaction constituting a separate and individual
count charged herein by the Grand Jury, in the Middle District of Florida, the
Southern District of Florida, Colombia, and elsewhere, the defendant,

JOSE ISMAEL IRIZARRY,

did knowingly possess and use, without lawful authority, a means of
identification of another person, that is, the name, Social Security number,
passport, and forged signature, during and in relation to a felony enumerated
im Title 18, United States Code, Section 1028A, that is, theft or embezzlement
of public money, in violation of Title 18, United States Code, Section 641, as
well as bank, wire fraud, and conspiracy, in Violation of Title 18, United States
Code, Sections 1343, "1344, and 1349, as charged i in Counts 3 through 12. "

All in violation of Title 18, United States Code, Sections 1028A and 2.

FORFEITURE
64. All foregoing paragraphs and Exhibit A of this Indictment are

29
Case 3:20-mj-00290-SCC Document1-1 Filed 02/21/20 Page 30 of 35

hereby re-alleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to the provisions of 18 U.S.C. § 982(a)(1).

65. From their engagement in any or all of the violations alleged in
Counts I through 18, the defendants,

JOSE ISMAEL IRIZARRY, and
NATHALIA GOMEZ-IRIZARRY,

and others known and unknown to the Grand Jury, shall forfeit to the United
States of America, pursuant to 18 U.S.C. § 982(a)(1), any property, real or
personal, involved in such offense and any property traceable to such property.

66. The assets to be forfeited specifically include, but are not limited
to, a judgment in the amount that was involved in the offense, as well as:

(a) One 2017 Lamborghini Huracan Spyder, Vehicle
Identification Number ZHWUR1ZF7HLA05916; and

(b) One Tiffany diamond ring purchased on about December
6, 2013, and referenced in paragraph 20 of this Indictment;
and

(c)  Allreal property and associated rights related to 611
Camino Carraizo St., Sabanera Dev., Dorado, Puerto Rico
00646, also known as parcel 037-056-369-59, origin 037-
000-008-69, located at 611 Urb Sabanera Camino de
-Carraizo in Dorado, Puerto-Rico. «
If any forfeitable assets, including but not limited to those described
above, as a result of any act or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;

30
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 31 of 35

(b) has been transferred or sold to, or deposited with, a third
person;

(c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially diminished in value; or

(ec) has been commingled with other property which cannot be
subdivided without difficulty,

the United States of America shall be entitled to forfeiture of substitute
property under the provisions of 21 U.S.C. §853(p), as incorporated by 18
U.S.C. § 982(b)(1).

Dated: A TRUE BILL,

 

     

 

 

Foreperson
DEBORAH L, CONNOR BYUNG J. PAK
Chief, MLARS United States Attorney
U.S. Department of Justice Northern District of Georgia
By: ,—_— By: [_
J eph afazz0 cine

Trial Attorney First Assigtant United States Attorney

31
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 32 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A:
Criminal Account-1 transactions by the conspirators
APPROX. PAYEE / PAYOR TRANSACTION
DATE | DEPOSIT | WITHDRAWAL DESCRIPTION
1. 03/27/15 | $48,500.00 DEA Undercover Bank | Domestic Wire In
Account Known to the
Grand Jury
2. 04/10/15 $20,000.00 Witness 7 Check Paid
3. 04/13/15 $20,000.00 Witness 7 Check Paid
4. 04/15/15 $10,000.00 Cash Check Paid
5. 05/12/15 | $55,000.00 DEA Undercover Bank | Domestic Wire In
Account Known to the
Grand Jury
6. | 05/14/15 $20,000.00 Witness 7 Check Paid
7. | 05/14/15 $34,000.00 Witness 7 Check Paid
18. | 05/18/15 $17,000.00 Witness 7 Check Paid
9, 05/18/15 $15,000.00 Witness 7 Check Paid
10. 03/02/16 $3,000.00 Witness known to the Check Paid
____ Grand Jury _
11, | 03/09/16 | $44,343.00 DEA Undercover Bank | Domestic Wire In
° Account known to the
Grand Jury
12. | 03/11/16 $10,000.00 [| ‘Witness known to the Check Paid
Grand Jury
13. | 03/11/16 $13,499.00 | | Witness known to the Check Paid
Grand Jury
14. } 03/11/16 $20,388.00 Witness known to the Check Paid
Grand Jury
15. |] 03/28/16 $6,800.00 Witmess 8 Check Paid
16. | 04/15/16 | $35,500.00 DEA Undercover Bank Wire in
Account Known to the
Grand Jury
17. | 04/18/16 $18,900.00 Witness known to the Check Paid
L gases .. . . . coeur Grand Jury . 3 :
18. | 04/21/16 $5,500.00 Witness known to the Check Paid
Grand Jury
19. | 04/22/16 $6,000.00 | ~ Witness known to the Check Paid
Grand Jury
20. | 07/21/16 $5,250.00 | Vehicle Dealer known to Check Paid
the Grand Jury
21. | 08/01/16 $1,000.00 Witness known to the Check Paid
Grand Jury

 

32

 
Peon

Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 33 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPROX. PAYEE / PAYOR TRANSACTION
DATE | DEPOSIT} WITHDRAWAL DESCRIPTION
22. | 08/17/16 $13,800.00 | Vehicle Dealer known to Check Paid
the Grand Jury
23. | 08/23/16 | $23,200.00 DEA Undercover Bank Domestic Wire In
Account Known to the
Grand Jury
24, | 08/25/16 $11,500.00 Witness known to the Check Paid
__ Grand Jury
25. | 08/26/16 $8,500.00 Witness known to the Check Paid
Grand Jury
26. | 09/06/16 $3,500.00 Cash Check Paid
27, | 09/13/16 $9,118.40 Witness known to the Check Paid
_____Grand Jury
28. | 09/14/16 $200.00 Witness known to the Check Paid
‘ Grand Jury
29. | 09/14/16 $1,881.60 Witness known to the Check Paid
Grand Jury
30. | 10/21/16 $10,800.00 | Witness known to the Check Paid
Grand Jury
31, 10/24/16 $9,200.00 Witness known to the Check Paid
Grand Jury
32. | 10/24/16 $1,300.00 Witness known to the Check Paid
Grand Ju
33. | 10/31/16 $5,000.00 | CO-CONSPIRATOR 1 Check Paid
family member known to
the Grand Jury
34. | 10/31/16 $2,010.00 Witness 3 Check Paid
35. 11/01/16 $4,000.00 | CO-CONSPIRATOR ! Check Paid
family member known to
the Grand Jury
36. 11/03/16 $16,000.00 Witness known to the Check Paid
Grand Jury
37. 11/14/16 $30,800.00 Witness 3 Check Paid
38. | 11/15/16 $1,000.00 Witness known to the Check Paid
Grand Jury
39. 11/18/16 $10,650.00 Witness 3 Check Paid
40. | 11/25/16 $16,950.00 Wimeas 3 Check Paid
-/4l. 12/05/16. . $21,635.00 . Witness3 Check Paid .
42, 12/06/16 $2,500.00 Witness | known to the Check Paid
nd Ju
43, 12/12/16 $5,500.00 | CO-CONSPIRATOR 1 Check Paid
family member known to
_the Grand Jury
44. | 12/13/16 $70.00 Cash Check Paid
45, 12/19/16 $34,700.00 Witness 3 Check Paid

 

33

 
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 34 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPROX. PAYEE / PAYOR TRANSA:
DATE | DEPOSIT | WITHDRAWAL DESCRIPTION.
46. | 12/23/16 $2,000.00 Witness known to the Check Paid
Grand Jury
47. | 12/23/16 $39,610.00 Witness 3 Check Paid
48. | 01/09/17 $150.00 Witness known to the Check Paid
Grand Jury
49. | 01/18/17 $23,000.00 Witness 3 Check Paid
50. | 01/27/17 $6,900.00 | Witness known to the Check Paid
Grand Jury
$1. | 01/30/17 $3,100.00 | Witness known to the Check Paid
Grand Jury
52. { 02/01/17 $8,000.00 | | Witness known to the Check Paid
Grand Jury
53. | 02/01/17 $7,000.00 Witness known to the Check Paid
Grand Jury
54. | 02/02/17 $1,500.00 | | Witness known to the Check Paid
Grand Jury
55. 02/03/17 $3,900.00 Witness known to the Check Paid
Grand Jury
56. | 02/08/17 $7,000.00 Witness known to the Check Paid
Grand Jury
57. | 02/08/17 $8,000.00 Witness known to the Check Paid
__ Grand Jury
58. | 02/10/17 $10,000.00 Wimess known to the Check Paid
Grand Jury
59. | 02/24/17 $850.00 } Witness known to the Check Paid
Grand Jury
60. | 03/31/17 $200.00 Witness known to the Check Paid
Grand Jury
61. | 04/06/17 $3,000.00 | CO-CONSPIRATOR 1 Check Paid
family member known to
the Grand Jury
62. | 05/04/17 | $81,990.00 DEA Undercover Account | Domestic Wire In
Known to the Grand Jury
63. | 06/05/17 $81,990.00 | DEA Undercover Account | Domestic Wire
Known to the Grand Jury Out

 

 
Case 3:20-mj-00290-SCC Document 1-1 Filed 02/21/20 Page 35 of 35

FORM OBD-34
February 20 No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

——" ——————

THE UNITED STATES OF AMERICA
vs.

JOSE ISMAEL IRIZARRY, and
NATHALIA GOMEZ-IRIZARRY

 

INDICTMENT

Violations: 18 U.S.C. §§ 1956, 1343, 1344, 1346, 1349, 1028A, 371, and 981-982

———_

 

Filed in open court this 19" day

of February 2020.

 

Clerk

Bail $

 

GPO 833 525
